DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed April 12, 2021.
In view of the Amendments to the Claims filed April 12, 2021, the rejections of claims 1, 2, 4, 7, 8, 10, and 12 under 35 U.S.C. 112(a) previously presented in the Office Action sent November 10, 2020 have been withdrawn. 
In view of the Amendments to the Claims filed April 12, 2021, the rejections of claims 1, 2, 4, 7, 8, 10-13, 15, 16, and 18-22 under 35 U.S.C. 112(b) previously presented in the Office Action sent November 10, 2020 have been withdrawn.
In view of the Amendments to the Claims filed April 12, 2021, the rejections of claims 1, 2, 4, 7, 8, 10-13, 15, 16, and 18-22 under 35 U.S.C. 103 previously presented in the Office Action sent November 10, 2020 have been withdrawn.
Claims 1, 2, 4, 7, 8, 11-13, 15, 16, and 19-22 are currently pending and have been allowed. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Ms. Pei Che Soon on September 10, 2021.
The application has been amended as follows: 
In claim 1, on line 3, please replace the phrase --the other main surface-- with the following phrase --another main surface--
In claim 1, on line 26, please replace the phrase --the whole area of the layer-- with the following phrase --a whole area of the layer--
In claim 11, on line 3, please replace the phrase --the other main surface-- with the following phrase --another main surface--
In claim 11, on line 31, please replace the phrase --the whole area of the layer-- with the following phrase --a whole area of the layer--

Allowable Subject Matter
Claims 1, 2, 4, 7, 8, 11-13, 15, 16, and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 11, from which all other claims depend, require a P-type silicon substrate doped with gallium with a concentration of gallium in a region of the P-type silicon substrate contacting a first dielectric film is lower than a concentration of gallium in a region of the P-type silicon substrate that is farther away from the first dielectric film and diffusing a group III element in the P-type silicon substrate which is configured to compensate the lower concentration of gallium in the region of the P-type silicon substrate contacting the first dielectric film in combination with the other limitations of claims 1 and 11 respectively. Hattori et al. teaches diffusing boron into a P-.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        September 13, 2021